


Exhibit 10.1




CONMED CORPORATION EXECUTIVE SEVERANCE PLAN
1.     Purpose. The purpose of this Conmed Corporation Executive Severance Plan
(this “Plan”) is to retain certain senior executives of the Company by reason of
providing appropriate severance benefits and to ensure their continued
dedication to their duties in after the event of a Change in Control (as defined
in Section 24 below).


2.    Eligible Participants. Employees participating in the Plan (each, a
“Participant”) will be those senior executives who are selected by the
Compensation Committee of the Company’s Board of Directors (the “Committee”) in
its sole discretion and designated as a Participant.


3.    Payments Upon a Qualifying Termination of Employment.


(a)    Qualifying Termination - No Change in Control. If, prior to or more than
two (2) years following a Change in Control, the employment of the Participant
is terminated under circumstances constituting a Qualifying Termination, then,
subject to the Participant’s execution of a Release as set forth in Section 4
below, the Company shall provide to the Participant:


(i)a lump sum cash payment equal to the result of multiplying the Participant’s
Base Salary by the applicable Severance Multiple;


(ii)a lump sum cash payment equal to the result of multiplying the average of
the Participant’s Annual Incentive Award earned for the two completed fiscal
years immediately preceding the year of the Participant’s Date of Termination by
the applicable Severance Multiple; and


(iii)if, under Section 4980B(f) of the Code, the Participant timely elects
continuation coverage in the Company’s group health plans in which the
Participant participates immediately prior to his or her Date of Termination,
Participant, his or her spouse and his or her dependents will continue to be
entitled to participate in such group health plans, to the extent permitted by
the Patient Protection and Affordable Care Act of 2010, at the same rate as paid
by similarly situated employees from time to time, for the maximum period
permitted under Section 4980B(f) of the Code.


The cash payments specified in paragraphs (i) and (ii) of this Section 3(b)
shall be paid no later than the sixtieth (60th) day (or the next following
business day if the sixtieth (60th) day is not a business day) following the
Date of Termination.
(b)    Qualifying Termination After a Change in Control. If, during the two
(2)-year period following a Change in Control, the employment of the Participant
is terminated under circumstances constituting a Qualifying Termination, then,
subject to the Participant’s execution of a Release as set forth in Section 4
below, the Company shall provide to the Participant:


(i)a lump sum cash payment equal to the result of multiplying the Participant’s
Base Salary by the applicable Severance Multiple;


(ii)a lump sum cash payment equal to the result of multiplying the average of
the Participant’s Annual Incentive Award earned for the three completed fiscal
years immediately preceding the year of the Participant’s Date of Termination by
the applicable Severance Multiple; and


(iii)if, under Section 4980B(f) of the Code, the Participant timely elects
continuation coverage in the Company’s group health plans in which the
Participant participates immediately prior to his or her Date of Termination,
Participant, his or her spouse and his or her dependents will continue to be
entitled to participate in such group health plans, to the extent permitted by
the Patient Protection and Affordable Care Act of 2010, at the same rate as paid
by similarly situated employees from time to time, for the maximum period
permitted under Section 4980B(f) of the Code.


The cash payments specified in paragraphs (i) and (ii) of this Section 3(b)
shall be paid no later than the sixtieth (60th) day (or the next following
business day if the sixtieth (60th) day is not a business day) following the
Date of Termination.

E-1

--------------------------------------------------------------------------------




(c)    Except as otherwise expressly provided pursuant to this Plan, this Plan
shall be construed and administered in a manner which avoids duplication of
compensation and benefits which may be provided under any other plan, program,
policy, or other arrangement or individual contract or under any statute, rule
or regulation. In the event a Participant is covered by any other plan, program,
policy, individually negotiated agreement or other arrangement, in effect as of
his or her Date of Termination, that may duplicate the payments and benefits
provided for in this Section 3, the Committee is specifically empowered to
reduce or eliminate the duplicative benefits provided for under the Plan.


4.    Release. A Participant’s receipt of payments and benefits under Section 3
above will be conditioned on the Participant’s execution of a Release of claims
in a form acceptable to the Company (a “Release”), which shall be provided to
the Participant no later than five (5) days after the Date of Termination and
must be executed by the Participant, become effective and not be revoked by the
Participant by the sixtieth (60th) day following the Date of Termination.


5.    Withholding Taxes. The Company shall withhold from all payments due to the
Participant (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.


6.    Expenses. If any contest or dispute shall arise under this Plan involving
termination of a Participant’s employment with the Company or involving the
failure or refusal of the Company to perform fully in accordance with the terms
hereof, each party shall be responsible for its own legal fees and related
expenses, if any, incurred in connection with such contest or dispute; provided,
however, that, with respect to any contest or dispute arising after a Change in
Control, in the event the Participant substantially prevails with respect to
such contest or dispute, the Company shall reimburse the Participant on a
current basis for all reasonable legal fees and related expenses incurred by the
Participant in connection with such contest or dispute, which reimbursement
shall be made within thirty (30) days after the date the Company receives the
Participant’s statement for such fees and expenses.


7.    No Guarantee of Continued Employment. Nothing in this Plan will be deemed
to entitle the Participant to continued employment with the Company or its
Subsidiaries.


8.    Restrictive Covenants.


(a)    Noncompetition. If a Participant’s employment is terminated in accordance
with Section 3 of this Plan, then during the one-year period immediately
following such Participant’s Date of Termination (the “Restricted Period”), such
Participant shall not, directly or indirectly own, manage, control, participate
in, consult with, render services for, or in any manner engage in a Competitive
Enterprise. Notwithstanding the foregoing, a Participant’s holding of up to a 1%
equity, voting or profit participation interest in a Competitive Enterprise
shall not be deemed to be a violation of this Section 8(a). For purposes of this
Agreement, a “Competitive Enterprise” is (i) any business competing with the
businesses of the Company or any of its Subsidiaries, or (ii) any business in
which the Company or any of its Subsidiaries has entertained discussions or has
requested and received information relating to the acquisition of such business
by the Company or any of its Subsidiaries during the six-month period
immediately preceding the Participant’s termination of employment.


(b)    Nonsolicitation. During the Restricted Period, a Participant shall not
directly or indirectly through another entity (i) induce or attempt to induce
any employee of the Company or any of its Subsidiaries to leave the employ of
the Company or such Subsidiary, or in any way interfere with the relationship
between the Company and any of its Subsidiaries and any employee thereof, (ii)
hire any person who was an employee of the Company or any of its Subsidiaries
within 180 days prior to the date of hire, or (iii) solicit or attempt to
solicit or induce or attempt to induce any customer, supplier, licensee or other
business relation of the Company or any of its Subsidiaries to transact business
with a Competitive Enterprise or to cease doing business with the Company or
such Subsidiary or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation and the Company and any
Subsidiary.


(c)    Non-Disparagement. In the event a Participant’s employment is terminated
in accordance with Section 3 of this Plan, the Participant shall not make any
statement that would libel, slander or disparage the Company, any of its
Subsidiaries or their respective past or present officers, directors, employees
or agents. Nothing herein shall prevent such Participant from responding
accurately and fully to any question, inquiry or request for information when
required by legal process; provided, however, that the Participant shall provide
the Company with reasonable prior written notice before responding to such a
question, inquiry or request, unless such notice to the Company is prohibited
under applicable law.


(d)    Enforcement. If, at the time of enforcement of this Section 8, a court
holds that the restrictions stated herein are unreasonable under circumstances
then existing, the parties hereto agree that the maximum duration, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area and that the court shall be

E-2

--------------------------------------------------------------------------------




allowed to revise the restrictions contained herein to cover the maximum
duration, scope and area permitted by law. Because each Participant’s services
are unique, the parties hereto agree that money damages would be an inadequate
remedy for any breach of this Section 8. Therefore, in the event a breach or
threatened breach of this Section 8, the Company and its Subsidiaries and any of
their respective successors and assigns may, in addition to other rights and
remedies existing in their favor, apply to any court of competent jurisdiction
for specific performance and/or injunctive or other relief in order to enforce,
or prevent any violations of, the provisions hereof (without posting a bond or
other security).


9.    Section 280G of the Code.


(a)    In the event that any payments or benefits (whether under this Plan or
otherwise) payable to a Participant (1) constitute “parachute payments” within
the meaning of Section 280G of the Code, and (2) but for this Section 9, would
be subject to the excise tax imposed by Section 4999 of the Code, then such
payments and benefits will be either (x) delivered in full, or (y) delivered as
to such lesser extent that would result in no portion of such payments and
benefits being subject to excise tax under Section 4999 of the Code, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local income and employment taxes and the excise tax imposed by Section 4999 of
the Code (and any equivalent state or local excise taxes), results in the
receipt by the Participant on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such payments and benefits
may be taxable under Section 4999 of the Code. Any reduction in payments and/or
benefits required by this provision will occur in the following order: (1)
reduction of cash payments; (2) reduction of vesting acceleration of equity
awards; and (3) reduction of other benefits paid or provided to Executive. In
the event that acceleration of vesting of equity awards is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant for equity awards. If two or more equity awards are granted on the same
date, each award will be reduced on a pro-rata basis.


(b)    All determinations required to be made under this Section 9, including
the reduction payments hereunder and the assumptions to be utilized in arriving
at such determinations, will be made by a public accounting firm that is
retained by the Company as of the date immediately prior to the Change in
Control (the “Accounting Firm”) which will provide detailed supporting
calculations both to the Company and the Participant within fifteen (15)
business days of the receipt of notice from the Company or the Participant that
there has been a payment that may be subject to Section 4999 of the Code, or
such earlier time as is requested by the Company, and whose determination will
be conclusive and binding upon the Participant and the Company for all purposes.
For purposes of making the calculations required by this Section 9, the
Accounting Firm may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and Executive agree to furnish to the Accountants such information and documents
as the Accountants may reasonably request in order to make a determination under
this provision. The Company will bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this provision. Any
determinations by the Accounting Firm with respect to whether any payments or
benefits are subject to reduction under this Section 9 will be binding upon the
Company and the Participant.


10.    Successors; Binding Agreement. This Plan will survive any Change in
Control, and the provisions of this Plan will be binding upon the surviving
corporation, which will be treated as the Company hereunder. The benefits
provided under this Plan shall inure to the benefit of and be enforceable by the
Participant’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Participant dies
while any amounts would be payable to the Participant hereunder had the
Participant continued to live, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Plan to such person
or persons appointed in writing by the Participant to receive such amounts or,
if no person is so appointed, to the Participant’s estate.


11.    Notice. (a) For purposes of this Plan, all notices and other
communications required or permitted hereunder must be in writing and will be
deemed to have been duly given when delivered or five (5) days after deposit in
the United States mail, certified and return receipt requested, postage prepaid
and addressed as follows:


If to the Participant: the address listed as the Participant’s address in the
Company’s personnel files.
If to the Company:
Conmed Corporation
Attention: General Counsel
525 French Road
Utica, New York 13502

E-3

--------------------------------------------------------------------------------




or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
(b)    A written notice of the Participant’s Date of Termination by the Company
or the Participant, as the case may be, to the other, will (i) indicate the
specific termination provision in this Plan relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Participant’s employment under the
provision so indicated and (iii) specify the termination date (which date shall
be not less than thirty (30) nor more than forty (40) days after the giving of
such notice). The failure by the Participant or the Company to set forth in such
notice any fact or circumstance which contributes to a showing of Good Reason or
Cause does not waive any right of the Participant or the Company hereunder or
preclude the Participant or the Company from asserting such fact or circumstance
in enforcing the Participant’s or the Company’s rights hereunder.


12.    Full Settlement; Resolution of Disputes and Costs.


(a)    In no event will the Participant be obligated to seek other employment or
take other action by way of mitigation of the amounts payable to the Participant
under any of the provisions of this Plan and such amounts shall not be reduced
whether or not the Participant obtains other employment.


(b)    Any dispute or controversy arising under or in connection with this Plan
shall be settled exclusively by arbitration in New York by three arbitrators in
accordance with the commercial arbitration rules of the American Arbitration
Association (“AAA”) then in effect. One arbitrator shall be selected by the
Company, the other by the Participant and the third jointly by these arbitrators
(or if they are unable to agree within thirty (30) days of the commencement of
arbitration, the third arbitrator will be appointed by the AAA). Judgment may be
entered on the arbitrators’ award in any court having jurisdiction.
Notwithstanding anything in this Plan to the contrary, any arbitration panel
that adjudicates any dispute, controversy or claim arising between a Participant
and the Company, or any of their delegates or successors, in respect of a
Participant’s Qualifying Termination that occurs after a Change in Control, will
apply a de novo standard of review to any determinations made by such person.
Such de novo standard shall apply notwithstanding the grant of full discretion
hereunder to any such person or characterization of any such decision by such
person as final, binding or conclusive on any party.


13.    Employment with Subsidiaries. Employment with the Company for purposes of
this Plan shall include employment with any Subsidiary.


14.    Survival. The respective obligations and benefits afforded to the Company
and the Participant as provided in Section 3 (to the extent that payments or
benefits are owed as a result of a termination of employment that occurs during
the term of this Plan), 4, 5, 6 and 8 shall survive the termination of this
Plan.


15.    GOVERNING LAW; VALIDITY. EXCEPT TO THE EXTENT THIS PLAN IS SUBJECT TO
ERISA, THE INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS PLAN SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLE OF CONFLICTS OF LAWS, AND
APPLICABLE FEDERAL LAWS. THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OF
THIS PLAN SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION
OF THIS PLAN, WHICH OTHER PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT.


16.    Amendment and Termination. The Committee may amend or terminate the Plan
at any time without the consent of the Participants; provided, however, that
Participants must be given at least six (6) months’ notice of amendments that
are adverse to the interests of the Participants (except that termination of a
Participant’s participation in the Plan may be made with three (3) months’
notice) or planned termination of the Plan, and provided, further, that any
termination or amendments to the Plan that are adverse to the interests of any
Participant and made in anticipation of a Change of Control will give a
Participant the right to enforce his or her rights pursuant to Section 16.
Notwithstanding the foregoing, during the period commencing on a Change in
Control and ending on the second anniversary of the Change in Control, no
Participant’s participation hereunder may be terminated and the Plan may not be
terminated or amended in any manner which is materially adverse to the interests
of any Participant without the prior written consent of such Participant.


17.    Interpretation and Administration. The Plan shall be administered by the
Committee (or any successor committee). The Committee (or any successor
committee) will have the authority (i) to exercise all of the powers granted to
it under the Plan, (ii) to construe, interpret and implement the Plan, (iii) to
prescribe, amend and rescind rules and regulations relating to the Plan, (iv) to
make all determinations necessary or advisable in administration of the Plan,
(v) to correct any defect, supply any omission and reconcile any inconsistency
in the Plan, and (vi) to delegate its responsibilities and authority

E-4

--------------------------------------------------------------------------------




hereunder to a subcommittee of the Committee. Actions of the Board or the
Committee (or any successor committee) shall be taken by a majority vote of its
members.


18.    Claims and Appeals. Participants may submit claims for benefits by giving
notice to the Company pursuant to Section 11 of this Plan. If a Participant
believes that he or she has not received coverage or benefits to which he or she
is entitled under the Plan, the Participant may notify the Committee in writing
of a claim for coverage or benefits. If the claim for coverage or benefits is
denied in whole or in part, the Committee shall notify the applicant in writing
of such denial within thirty (30) days (which may be extended to sixty (60) days
under special circumstances), with such notice setting forth: (i) the specific
reasons for the denial; (ii) the Plan provisions upon which the denial is based;
(iii) any additional material or information necessary for the applicant to
perfect his or her claim; and (iv) the procedures for requesting a review of the
denial. Upon a denial of a claim by the Committee, the Participant may:
(i) request a review of the denial by the Committee or, where review authority
has been so delegated, by such other person or entity as may be designated by
the Committee for this purpose; (ii) review any Plan documents relevant to his
or her claim; and (iii) submit issues and comments to the Committee or its
delegate that are relevant to the review. Any request for review must be made in
writing and received by the Committee or its delegate within sixty (60) days of
the date the applicant received notice of the initial denial, unless special
circumstances require an extension of time for processing. The Committee or its
delegate will make a written ruling on the applicant’s request for review
setting forth the reasons for the decision and the Plan provisions upon which
the denial, if appropriate, is based. This written ruling shall be made within
thirty (30) days of the date the Committee or its delegate receives the
applicant’s request for review unless special circumstances require an extension
of time for processing, in which case a decision will be rendered as soon as
possible, but not later than sixty (60) days after receipt of the request for
review. All extensions of time permitted by this Section 16 will be permitted at
the sole discretion of the Committee or its delegate. If the Committee does not
provide the Participant with written notice of the denial of his or her appeal,
the Participant’s claim shall be deemed denied.


19.    Type of Plan. This Plan is intended to be, and shall be interpreted as an
unfunded employee welfare plan under Section 3(1) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) and Section 2520.104-24 of the
Department of Labor Regulations, maintained primarily for the purpose of
providing employee welfare benefits, to the extent that it provides welfare
benefits, and under Sections 201, 301 and 401 of ERISA, as a plan that is
unfunded and maintained primarily for the purpose of providing deferred
compensation, to the extent that it provides such compensation, in each case for
a select group of management or highly compensated employees (i.e., a “top hat”
plan).


20.    Nonassignability. Benefits under the Plan may not be assigned by the
Participant. The terms and conditions of the Plan shall be binding on the
successors and assigns of the Company.


21.    Section 409A.


(a)    To the extent a Participant would otherwise be entitled to any payment or
benefit that under this Plan, or any plan or arrangement of the Company or its
affiliates, constitutes “deferred compensation” subject to Section 409A and that
if paid or provided during the six (6) months beginning on the Date of
Termination of a Participant’s employment would be subject to the Section 409A
additional tax because the Participant is a “specified employee” (within the
meaning of Section 409A and as determined by the Company) the payment or benefit
will be paid or provided (or will commence being paid or provided, as
applicable) to the Participant on the earlier of the first day of the seventh
(7th) month following the Participant’s Date of Termination or the Participant’s
death. In addition, any payment or benefit due upon a termination of the
Participant’s employment that represents a “deferral of compensation” within the
meaning of Section 409A shall be paid or provided to the Participant only upon a
“separation from service” as defined in Treasury Regulation Section 1.409A-1(h).
Each severance payment made under this Plan shall be deemed to be a separate
payment, and amounts payable under Section 2 of this Plan shall be deemed not to
be a “deferral of compensation” subject to Section 409A to the extent provided
in the exceptions in Treasury Regulation Sections 1.409A-1(b)(4) (“short-term
deferrals”) and (b)(9) (“separation pay plans,” including the exception under
subparagraph (iii)) and other applicable provisions of Treasury
Regulation Section 1.409A-1 through A‑6.


(b)    Notwithstanding anything to the contrary in this Plan or elsewhere, any
payment or benefit under this Plan or otherwise that is exempt from Section 409A
pursuant to final Treasury Regulation Section 1.409A-1(b)(9)(v)(A) or (C) shall
be paid or provided to the Participant only to the extent that the expenses are
not incurred, or the benefits are not provided, beyond the last day of the
Participant’s second taxable year following the Participant’s taxable year in
which the “separation from service” occurs; and provided further that such
expenses are reimbursed no later than the last day of the Participant’s third
taxable year following the taxable year in which the Participant’s “separation
from service” occurs.  Except as otherwise expressly provided herein, to the
extent any expense reimbursement or the provision of any in-kind benefit under
this Plan is determined to be subject to Section 409A, the amount of any such
expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one (1) calendar year shall not affect the expenses eligible for reimbursement
in any other taxable year

E-5

--------------------------------------------------------------------------------




(except for any lifetime or other aggregate limitation applicable to medical
expenses), in no event shall any expenses be reimbursed after the last day of
the calendar year following the calendar year in which the Participant incurred
such expenses, and in no event shall any right to reimbursement or the provision
of any in-kind benefit be subject to liquidation or exchange for another
benefit. Notwithstanding anything to the contrary in this Plan or elsewhere, in
the event that a Participant waives the provisions of another severance or
change in control agreement or arrangement to participate in this Plan and such
participation in this Plan is later determined to be a “substitution” (within
the meaning of Section 409A) for the benefits under such agreement or
arrangement, then any payment or benefit under this Plan that such Participant
becomes entitled to receive during the remainder of the waived term of such
agreement or arrangement shall be payable in accordance with the time and form
of payment provisions of such agreement or arrangement.


22.    Certain Reductions; Recoupment. Notwithstanding anything herein to the
contrary, any payments or benefits payable to a Participant under this Plan are
subject to reduction to the extent that such payment or benefit would exceed the
amount permitted to be paid under any applicable Company policy as may be in
effect from time to time. Notwithstanding anything in this Plan to the contrary,
in no event shall any payment or benefit under this Plan be paid, provided or
accrued, if any such payment, provision or accrual would be in violation of
applicable law, rule or regulation (“Applicable Law”). In addition, to the
extent that any provision of Applicable Law or any recoupment policy or practice
of the Company as in effect from time to time requires any payments or benefits
paid (or provided or to be paid or provided) to a Participant to be forfeited or
recouped from the Participant, each such payment or benefit shall be subject to
forfeiture or recoupment, as applicable, and such Participant’s right to receive
or retain each such payment or benefit shall terminate.


23.    Effective Date. The Plan shall be effective as of January 1, 2015.


24.    Definitions. As used in this Plan, the following terms shall have the
respective meanings set forth below:


(a)    “Annual Incentive Award” means the annual cash incentive bonus earned by
the Participant from the Company (or its affiliates) during a fiscal year of the
Company (annualized in the event Participant was not employed by the Company (or
its affiliates) for the whole of any such fiscal year).


(b)    “Base Salary” means the Participant’s annual rate of base salary as in
effect on the Participant’s Date of Termination (or, if greater, the highest
annual rate of base salary during the twelve-month period immediately prior to
the Participant’s Date of Termination).
(c)    “Board” means the Board of Directors of the Company and, after a Change
in Control, the “board of directors” of the surviving corporation.


(d)    “Cause” means any of the following with respect to a Participant:
(i)The Participant’s willful and continued failure to perform substantially his
or her duties with the Company (other than any such failure resulting from the
Participant’s incapacity due to physical or mental illness) after a written
demand for substantial performance is delivered to the Participant by the Board
which specifically identifies the manner in which the Board believes that the
Participant has not substantially performed his or her duties, or


(ii)The Participant’s willful engaging in illegal conduct or gross misconduct
which is demonstrably and materially injurious to the Company or its affiliates.


For purposes of this definition, no act or failure to act shall be considered
“willful” unless done or omitted to be done in bad faith and without reasonable
belief that the Participant’s action or omission was in the best interests of
the Company or its affiliates. Any act, or failure to act, based upon authority
given pursuant to a resolution duly adopted by the Board, based upon the advice
of counsel for the Company or upon the instructions of the Company’s chief
executive officer or another senior officer of the Company shall be conclusively
presumed to be done, or omitted to be done, by the Participant’s in good faith
and in the best interests of the Company. Cause shall not exist unless and until
the Company has delivered to the Participant’s a copy of a resolution duly
adopted by three-quarters (3/4) of the entire Board (excluding the Participant
if the Participant is a Board member) at a meeting of the Board called and held
for such purpose (after reasonable notice to the Participant and an opportunity
for the Participant, together with counsel, to be heard before the Board),
finding that in the good faith opinion of the Board an event set forth in
clauses (i) or (ii) has occurred and specifying the particulars thereof in
detail.
(e)    “Change in Control” means the occurrence of any one of the following
events:

E-6

--------------------------------------------------------------------------------






(i)    any “person” (as such term is defined in Section 3(a)(9) of the Exchange
Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or
becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 50% or more of
the combined voting power of the Company’s then outstanding securities eligible
to vote for the election of the Board of Directors (the “Company Voting
Securities”); provided, however, that the event described in this paragraph (i)
shall not be deemed to be a Change in Control by virtue of any of the following
acquisitions: (A) by the Company or any of its subsidiaries, (B) by any employee
benefit plan sponsored or maintained by the Company or any of its subsidiaries,
(C) by any underwriter temporarily holding securities pursuant to an offering of
such securities, or (D) pursuant to a Non-Control Transaction (as defined in
clause (ii) below);


(ii)    the consummation of a merger, consolidation, share exchange or similar
form of corporate reorganization of the Company (or any such type of transaction
involving the Company or any of its subsidiaries that requires the approval of
the Company’s stockholders, whether for the transaction or the issuance of
securities in the transaction or otherwise) (a “Business Combination”), unless
immediately following such Business Combination: (a) more than 60% of the total
voting power of the corporation resulting from such Business Combination
(including, without limitation, any corporation which directly or indirectly has
beneficial ownership of 100% of the Company Voting Securities) eligible to elect
directors of such corporation is represented by shares that were Company Voting
Securities immediately prior to such Business Combination (either by remaining
outstanding or being converted), and such voting power is in substantially the
same proportion as the voting power of such Company Voting Securities
immediately prior to the Business Combination, (b) no person (other than any
holding company resulting from such Business Combination, any employee benefit
plan sponsored or maintained by the Company (or the corporation resulting from
such Business Combination)) immediately following the consummation of the
Business Combination becomes the beneficial owner, directly or indirectly, of
25% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the corporation resulting from such Business
Combination, and (c) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Board at the time of the approval of the execution of the initial
agreement providing for such Business Combination (any Business Combination
which satisfies the conditions in clauses (a), (b) and (c) is referred to
hereunder as a “Non-Control Transaction”); or


(iii)    the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or the sale of all or substantially all of its
assets.


Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 25% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.
(f)    “Code” means the Internal Revenue Code of 1986, as amended.


(g)    “Company” means CONMED Corporation.


(h)    “Date of Termination” means (i) the effective date on which the
Participant’s employment by the Company terminates as specified in a prior
written notice by the Company or the Participant, as the case may be, to the
other, delivered pursuant to Section 11 or (ii) if the Participant’s employment
by the Company terminates by reason of death, the date of death of the
Participant.


(i)    “Disability” means termination of the Participant’s employment by the
Company due to the Participant’s absence from his or her duties with the Company
on a full-time basis for at least one hundred eighty (180) consecutive days as a
result of his or her incapacity due to physical or mental illness.


(j)    “Good Reason” means, with respect to any Participant, the occurrence of
any of the following events without the Participant’s express written consent:
 
(i) (A) any change in the Participant’s duties or responsibilities that is
inconsistent in any material and adverse respect with the Participant’s
position(s), duties, responsibilities or status with the Company as of the

E-7

--------------------------------------------------------------------------------




Effective Date (including any material and adverse diminution of such duties or
responsibilities); provided, however, that Good Reason will not be deemed to
occur upon a change in duties or responsibilities that is solely and directly a
result of the Company no longer being a publicly traded entity and does not
involve any other event set forth in this paragraph or (B) a material and
adverse change in the Participant’s titles or offices with the Company as in
effect on the Effective Date;
(ii) a reduction by the Company in the Participant’s rate of annual base salary
or material reduction in annual target bonus opportunity, as in effect on the
Effective Date or as the same may be increased from time to time thereafter
(other than a reduction of less than 10% that is applicable to all employees
generally);
(iii) any requirement of the Company that the Participant (A) be based anywhere
more than fifty (50) miles from the office where the Participant is located as
of the Effective Date or (B) travel on Company business to an extent
substantially greater than the Participant’s travel obligations as of the
Effective Date; or
(iv) the failure of the Company to obtain the assumption of this Plan from any
successor.
An isolated, insubstantial and inadvertent action taken in good faith and which
is remedied by the Company within ten (10) days after receipt of notice thereof
given by the Participant will not constitute Good Reason. The Participant’s
right to terminate employment for Good Reason will not be affected by the
Participant’s incapacities due to mental or physical illness and the
Participant’s continued employment will not constitute consent to, or a waiver
of rights with respect to, any event or condition constituting Good Reason;
provided, however, that such event will not constitute Good Reason under this
Plan unless (1) the Participant provides notice to the Company within the thirty
(30) days following the initial existence of an event constituting Good Reason,
(2) the Company does not remedy such event (if remediation is possible) within
thirty (30) days following the Company’s receipt of notice of such event, and
(3) the Participant separates from service with the Company within ninety (90)
days following the initial existence of such an event constituting Good Reason.
(k)    “Investigation” means an investigation authorized by the Board, a
self-regulatory organization empowered with self-regulatory responsibilities
under federal or state laws or a governmental department or agency.


(l)    “Qualifying Termination” means a termination of the Participant’s
employment with the Company (i) by the Company other than for Cause or (ii)
after a Change in Control, by the Participant for Good Reason. Termination of
the Participant’s employment on account of death, Disability, by the Company for
Cause or by the Participant other than for Good Reason shall not be treated as a
Qualifying Termination. Notwithstanding the preceding sentence, the death of the
Participant after notice of termination for Good Reason or without Cause has
been validly provided shall be deemed to be a Qualifying Termination.


(m)    “Subsidiary” means any corporation or other entity in which the Company
has a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities or interests of such corporation
or other entity entitled to vote generally in the election of directors (or
members of any similar governing body) or in which the Company has the right to
receive 50% or more of the distribution of profits or 50% of the assets or
liquidation or dissolution.


(n)    “Section 409A” means Section 409A of the Internal Revenue Code of 1986,
as amended, and the final Treasury Regulations issued thereunder.


(o)    “Severance Multiple” means, for each Participant, the applicable multiple
set forth on Exhibit A hereto.





E-8

--------------------------------------------------------------------------------




EXHIBIT A
SEVERANCE MULTIPLES


Post-Change in Control Qualifying Termination
Participation Level
Severance Multiple
Base Salary
Annual Incentive
Chief Executive Officer Level
3
3
Senior Executive Level
2.5
2.5
Executive Level
2
2





Non-Change in Control Qualifying Termination
Participation Level
Severance Multiple
Base Salary
Annual Incentive
Chief Executive Officer Level
2
2
Senior Executive Level
1.5
1.5
Executive Level
1
1




E-9